Citation Nr: 1501784	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  11-25 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1972 to April 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  


FINDING OF FACT

The most probative evidence of record shows that the Veteran's bilateral hearing loss, noted on examination an entrance into service, did not increase in severity during service.


CONCLUSION OF LAW

The elements for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2014).

The duty to notify was satisfied prior to the RO's initial decision by way of a letter sent to the Veteran in November 2009 that informed him of his duty and the VA's duty for obtaining evidence, explained what evidence and information was required to substantiate his service-connection claim, and met the notification requirements set out for service connection in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the Veteran in the development of his claim.  Relevant to the duty to assist, the Veteran's service treatment records (STRs) and post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

VA's duty to assist also requires it to provide a medical examination or opinion if one is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  The Veteran was provided with a VA examination in January 2010.  The Board finds that the examination is adequate with regard to the Veteran's hearing loss claim as it included: a physical examination of and interview with the Veteran, a review of the relevant records and history, an audiogram, and the Maryland CNC test.  Moreover, the examiner provided clear conclusions with supporting data, and reasoned medical explanations connecting the two.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Thus, the VA met its duty to provide a medical examination or opinion pursuant to 38 C.F.R. § 3.159(c)(4)(i) in connection with his claim of service connection for hearing loss.  

The Veteran requested a hearing before the Board, which was scheduled for November 2014.  The Veteran was notified of the hearing by letter dated September 2014, but failed to appear for the hearing.  Neither the Veteran nor his representative have provided good cause for his failure to appear at the hearing or requested that a new hearing be scheduled.  As such, the Board finds that the Veteran has waived his right to a hearing.  See 38 C.F.R. § 20.704(d)(2014).    

The Veteran has not made the RO or the Board aware of any additional pertinent evidence that needs to be obtained in order to fairly decide his claim, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of this issue.  As such, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim, and he will not be prejudiced as a result of the Board proceeding to a decision.

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preexisting disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

For the purposes of the applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2014).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss, (although not necessarily a disability for VA purposes). Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

The record shows that the Veteran underwent audiological testing both at entrance to and separation from service.  See June 1972 Examination; see also April 1974 Examination.  These examination reports indicate that pure tone thresholds, in decibels, were as follows: 


June 1972 Audiological Examination




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
10
10
10
/
45
/
LEFT
10
0
5
/
40
/


April 1974 Audiological Examination





HERTZ




500
1000
2000
3000
4000
6000
RIGHT
5
5
5
20
40
35
LEFT
10
5
15
30
45
25

The Veteran's entrance examination report reflects or a hearing loss in both ears.  As such, the presumption of soundness on induction does not attach to either ear, and service connection may be considered only on the basis of aggravation of hearing loss in service.  38 C.F.R. § 3.304.

The evidence does not reflect an increase in severity of the Veteran's hearing loss in service.  First, it is observed that were one to evaluate the level of impairment under VA's rating schedule using the provisions set out in 38 C.F.R. § 4.85, Table VIa, and Table VII, and assuming pure tone thresholds in decibels at 3000 hertz were the same at service entrance and service separation, the disability evaluation on both occasions would be non-compensable, 0 percent.  

Secondly, the January 2010 VA examiner opined that these test results did not demonstrate a progression of the Veteran's preexisting hearing loss during service, observing that the Veteran's entrance audiometric examination showed normal hearing at 500, 1000, and 2000 Hz, and a preexisting moderate hearing loss in both ears at 4000 Hz (45 right and 40 left), and at separation hearing was normal again at 500, 1000, and 2000 Hz with no significant shifts, and also showed no significant shifts at 4000 Hz.  Based on these audiometric test results, the examiner found that the Veteran had a preexisting hearing loss in the high frequencies when entering service, which did not increase in severity during service.  

The Board notes that the Veteran submitted statements that he observed a hearing loss at the time he separated from service.  See November 2009 Claim Form; see also September 2011 VA Form 9.  However, this evidence alone is insufficient to show that his preexisting hearing loss increased during service, and the Veteran is not competent to give a medical opinion as to whether there was an increase in his hearing loss disability, which requires clinical expertise.  See Jandreau v Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007).  

Moreover, even though the VA examiner noted in her opinion that the Veteran reported first noticing his hearing loss approximately eight years after his separation from service, which is contrary to his earlier and later statements of record, it does not appear that the examiner relied on this statement in forming her opinion that there was no progression of the Veteran's preexisting hearing loss disability during service.  See January 2010 VA Examination Report.  Thus, the Board finds the examiner's opinion is highly probative on the issue of whether than was an increase in the Veteran's hearing loss during service because it is supported by the objective audiometry test results, and there is supporting rationale provided.  

Thus, the Veteran pre-service hearing loss was not aggravated by service, and service connection for bilateral hearing loss is not warranted.

ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


